Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 9 – 13, and 16 – 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Odom (U.S. Pub. No. 2021/0035146 A1) in view of Netto (U.S. Pub No. 2020/0175883 A1).
Regarding claim 1, Odom teaches a method and system for generating a recommendation for disposal of an object, the method composing: determining, by one or more processors, a (502, Fig. 3, para. [0014], Odom teaches that CV algorithm may be able to perform object classification of objects identified within an image); determining, by the one or more processors, whether a current state and the classification of the object includes a recommendation for disposal (430, para. [0020], Odom teaches that the device makes a receptacle recommendation to the user), based on disposal policies of a community location associated with disposal of the object (para. [0040], Odom teaches that recycling recommendations are based on rules and protocols associated with the location of the object). 
Odom does not teach a method for classifying object components and generating specific disposal recommendations. 
Netto is also in the field of computing devices designed to screen recyclable waste. Netto teaches the disposal method responsive to whether recycling of an item is not recommended, including identifying, by one or more processors, one or more components of the object (202, 210, para. [0017], Netto teaches that the processor can determine from the image the readiness of the item to be accepted and the different individual components comprising the item): determining by the one or more processors, whether a recommendation for disposal of the one or more components of the object is available, based on a type of the object and a type of material of the one or more components (326, 328, para. [0017], Netto teaches the processor capable of determining recycle category for each individual component); responsive to determining a recommendation for disposal of the one or more components of the object, generating, by the one or more processors, a notification including instructions for disassembly of the object and preparation of the one or more components of the object for disposal action (306, para. [0021], Netto teaches the system that includes a feedback stage which indicates to the user the compliance of the object and whether additional action is necessary), and providing, by the one or more processors, the recommendation for disposal of the one or more components of the object and the instructions for the disassembly of the object and the (120, 304, 306, 332, para. [0017] [0021] [0027], Netto teaches the system which provides suitable instruction to the action of the operator to have the object comply with specific recycling efforts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odom by adding disassembly feedback unit as taught by Netto to make the invention that informs the user of proper recycling consistent with their location (Odom) and also possesses the means to guide the user through a disassembly process if further action is necessary (Netto), thus, one of ordinary skill in the art would be motivate to combined the references since most objects comprise distinct recyclable materials and a computer-based advisor is necessary to issue lesser known instructions and to insure compliance (Netto, para [0002]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 2, Odom in view of Netto teaches the computer aided recycling system which instructs the user with how to properly recycle their object. Netto further teaches the method wherein the disposal recommendation includes designating a container bin in which the one or more components of the object are placed for disposal service (116, 120, para, [0010] [0014], Netto teaches an automated system which directs the user to place the object into the specified recycle bin). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 3, Odom in view of Netto teaches the computer aided recycling system which instructs the user with how to properly recycle their object. Netto further teaches the method comprising: requesting, by the one or more processors, confirmation of completion of the disposal actions (114, 116 120, 326, 328, para [0027], Netto teaches that the system analyzes the disposed item to confirm whether object complies with requested instruction; if compliance is identified, the system notifies the user via sound or display); in response to receiving the confirmation from the user subsequent to the completion of the disposal actions associated with the recommendation for disposal of the one or more components of the object, storing, by the one or more processors, information associated with the confirmation of completion of the disposal actions in a metrics repository; and providing, by the one or more processors, a feedback message to the user including metrics indicating a level of performance of disposal associated with the user (120, 330, para. [0027], Netto teaches the system that gathers statistics on user performance; if poor performance is detected the system outputs revised action instruction to be taken by the user). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 4, Odom in view of Netto teaches the computer aided recycling system which instructs the user with how to properly recycle their object. Netto further teaches the method wherein the recommendation of disposal for the one or more components of the object includes a designation of a disposal bin to place the component and a request for confirmation of placement of the one or more components into the disposal bin (116, 120, para, [0010] [0014] [0027], Netto teaches an automated system which directs the user to place the object into the specified recycle bin and issues compliance instruction if requirements are not met).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 5, Odom in view of Netto teaches the computer aided recycling system which instructs the user with how to properly recycle their object. Netto further teaches the method wherein determining the classification of the object and identification of the one or more components of the object further comprises: performing, by the one or more processors, object recognition analysis on the image of the object (312, para. [0022], Netto teaches that item identification is performed by image recognition of a captured image of the item); retrieving, by the one or more processors, metadata that is associated with the image of the object (202, 314, 316, para. [0023], Netto teaches that additional data is collected for the item for further identification); and comparison, by the one or more processors, of the image and the metadata associated with the object to a corpus of images and metadata of objects for disposal (210, 212, para. [0022] [0023], Netto teaches that the acquired image and associated data is compared with previously compiled databases).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 6, Odom in view of Netto teaches the computer aided recycling system which instructs the user with how to properly recycle their object. Netto further teaches the method wherein the type of material of the one or more components of the object is determined based on a model trained by supervised and unsupervised techniques (para. [0011], Netto teaches that applied earning techniques can be supervised, unsupervised, or reinforced) and applying a corpus of images of objects for disposal and associated metadata including respectively, the type of material (110, para. [0013], Netto teaches that the data informed learning decisions derive from various sensors including visual, audio, sound, and smell sensors).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 9, Odom teaches a computer program product for generating a recommendation for disposal of an object the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (432, 508, para. [0058] [0061], Odom teaches different types of compatible storage media to store computer-readable instructions), the program instructions comprising: program instructions to determine a classification of an object included in an image (502, Fig. 3, para. [0014], Odom teaches that CV algorithm may be able to perform object classification of objects identified within an image); program instructions to determine whether a current state and the classification of the object includes a recommendation for disposal (430, para. [0020], Odom teaches that the device makes a receptacle recommendation to the user), based on disposal policies of a community location associated with disposal of the object (para. [0040], Odom teaches that recycling recommendations are based on rules and protocols associated with the location of the object).
Odom does not teach a method for classifying object components and generating specific disposal recommendations. 
Netto is also in the field of computing devices designed to screen recyclable waste. Netto teaches the program instructions responsive to determining disposal of the object in the current state is not recommended, based on the disposal policies of the community location, program instructions to identify one or more components of the object (202, 210, para. [0017], Netto teaches that the processor can determine from the image the readiness of the item to be accepted and the different individual components comprising the item); program instructions to determine whether a recommendation for disposal of the one or more components of the object is available, based on a type of the object and a type of material of the one or more components (326, 328, para. [0017], Netto teaches the processor capable of determining recycle category for each individual component); responsive to determining a recommendation for disposal of the one or more components of the object, program instructions to generate a notification including instructions for disassembly of the object and preparation of the one or more components of the object for disposal action (306, para. [0021], Netto teaches the system that includes a feedback stage which indicates to the user the compliance of the object and whether additional action is necessary); and program instructions to provide the recommendation for disposal of the one or more components of the object and the instructions for the disassembly of the object and the preparation for completing the disposal action (120, 304, 306, 332, para. [0017] [0021] [0027], Netto teaches the system which provides suitable instruction to the action of the operator to have the object comply with specific recycling efforts).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 10, Odom in view of Netto teaches the computer aided recycling program which instructs the user with how to properly recycle their object. Netto further teaches the method wherein the disposal recommendation includes designating a container bin in which the one or more components of the object are placed for disposal service (116, 120, para, [0010] [0014], Netto teaches an automated system which directs the user to place the object into the specified recycle bin). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 11, Odom in view of Netto teaches the computer aided recycling program which instructs the user with how to properly recycle their object. Netto further teaches the computer program comprising: program instructions to request confirmation of completion of the disposal actions associated with the recommendation for disposal of the one or more components of the object (114, 116 120, 326, 328, para [0027], Netto teaches that the system analyzes the disposed item to confirm whether object complies with requested instruction; if compliance is identified, the system notifies the user via sound or display); in response to receiving the confirmation from the user subsequent to the completion of the disposal actions associated with the recommendation for disposal of the one or more components of the object, program instructions to store information associated with the confirmation of completion of the disposal actions in a metrics repository; and program instructions to provide feedback message to the user including metrics indicating a level of performance of disposal associated with the user (120, 330, para. [0027], Netto teaches the system that gathers statistics on user performance; if poor performance is detected the system outputs revised action instruction to be taken by the user). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 12, Odom in view of Netto teaches the computer aided recycling program which instructs the user with how to properly recycle their object. Netto further teaches the program wherein instructions to determine the classification of the object and identification of the one or more components of the object further comprises: program instructions to perform object recognition analysis on the image of the object (312, para. [0022], Netto teaches that item identification is performed by image recognition of a captured image of the item); program instructions to retrieve the metadata that is associated with the image of the object; and program instructions to compare the image and the metadata associated with the object to a corpus of images and metadata of objects for disposal (210, 212, para. [0022] [0023], Netto teaches that the acquired image and associated data is compared with previously compiled databases).

Regarding claim 13, Odom in view of Netto teaches the computer aided recycling program which instructs the user with how to properly recycle their object. Netto further teaches the program wherein the type of material of the one or more components of the object is determined based on program instructions to train a model by supervised and unsupervised techniques (para. [0011], Netto teaches that applied earning techniques can be supervised, unsupervised, or reinforced) and applying a corpus of images of objects for disposal and associated metadata including respectively, the type of material (110, para. [0013], Netto teaches that the data informed learning decisions derive from various sensors including visual, audio, sound, and smell sensors).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 16, Odom teaches a computer system for generating a recommendation for disposal of an object the computer system comprising: one or more computer processors (420); one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (432, 508, para. [0058] [0061], Odom teaches different types of compatible storage media to store computer-readable instructions), the program instructions comprising: program instructions to determine a classification of an object included in an image (502, Fig. 3, para. [0014], Odom teaches that CV algorithm may be able to perform object classification of objects identified within an image); program instructions to determine whether a current state and the classification of the object includes a recommendation for disposal (430, para. [0020], Odom teaches that the device makes a receptacle recommendation to the user), based on (para. [0040], Odom teaches that recycling recommendations are based on rules and protocols associated with the location of the object).
Odom does not teach a method for classifying object components and generating specific disposal recommendations. 
Netto is also in the field of computing devices designed to screen recyclable waste. Netto teaches the computer system containing program instructions wherein responsive to determining disposal of the object in the current state is not recommended, based on the disposal policies of the community location, program instructions to identify one or more components of the object (202, 210, para. [0017], Netto teaches that the processor can determine from the image the readiness of the item to be accepted and the different individual components comprising the item); program instructions to determine whether a recommendation for disposal of the one or more components of the object is available, based on a type of the object and a type of material of the one or more components (326, 328, para. [0017], Netto teaches the processor capable of determining recycle category for each individual component); responsive to determining a recommendation for disposal of the one or more components of the object, program instructions to generate a notification including instructions for disassembly of the object and preparation of the one or more components of the object for disposal action (306, para. [0021], Netto teaches the system that includes a feedback stage which indicates to the user the compliance of the object and whether additional action is necessary); and program instructions to provide the recommendation for disposal of the one or more components of the object and the instructions for the disassembly of the object and the preparation for completing the disposal action (120, 304, 306, 332, para. [0017] [0021] [0027], Netto teaches the system which provides suitable instruction to the action of the operator to have the object comply with specific recycling efforts).

Regarding claim 17, Odom in view of Netto teaches the computer aided recycling system which instructs the user with how to properly recycle their object. Netto further teaches the system comprising: program instructions to request confirmation of completion of the disposal actions associated with the recommendation for disposal of the one or more components of the object from a user (114, 116 120, 326, 328, para [0027], Netto teaches that the system analyzes the disposed item to confirm whether object complies with requested instruction; if compliance is identified, the system notifies the user via sound or display); in response to receiving the confirmation from the user subsequent to the completion of the disposal actions associated with the recommendation for disposal of the one or more components of the object, program instructions to store information associated with the confirmation of completion of the disposal actions in a metrics repository; and program instructions to provide a feedback message to the user including metrics indicating a level of performance of disposal associated with the user (120, 330, para. [0027], Netto teaches the system that gathers statistics on user performance; if poor performance is detected the system outputs revised action instruction to be taken by the user). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 18, Odom in view of Netto teaches the computer aided recycling system which instructs the user with how to properly recycle their object. Netto further teaches the system wherein program instructions to determine the classification of the object and identification of the one or more components of the object further comprises: program instructions to perform object recognition analysis on the image of the object (312, para. [0022], Netto teaches that item identification is performed by image recognition of a captured image of the item); program instructions to retrieve metadata that is associated with the image of the object (202, 314, 316, para. [0023], Netto teaches that additional data is collected for the item for further identification); and program instructions to compare the image and the metadata associated with the object to a corpus of images and metadata of objects for disposal (210, 212, para. [0022] [0023], Netto teaches that the acquired image and associated data is compared with previously compiled databases).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Claims 7, 8, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Odom (U.S. Pub. No. 2021/0035146 A1) in view of Netto (U.S. Pub No. 2020/0175883 A1), and further in view of Calzada (U.S. Pub. No. 2015/0302364 A1). 
Regarding claim 7, Odom in view of Netto teaches the computer aided recycling method which instructs the user with how to properly recycle their object.
Odom in view of Netto does not teach the method for providing disposal service reminders. 
Calzada is also in the field of facilitating proper recycling techniques. Calzada teaches the method comprising: receiving, by the one or more processors, a request for receipt of a notification as a reminder of a scheduled disposal service (112, 114, para. [0034], Calzada teaches the method wherein user may receive specific reminders of recycling services) the notification triggered at a pre-determined temporal proximity of the scheduled disposal service (1206, 1208, para. [0050] [0075], Calzada teaches transmission of notifications to a user relevant to their location); and responsive to occurrence of the pre-determined temporal proximity, transmitting, by the one or more processors, the notification as a reminder of the scheduled disposal service (para. [0053], Calzada teaches that different reminders may be transmitted to the device).
Odom in view of Netto by adding reminder notifications as taught by Calzada to make the invention that informs the user of proper recycling consistent with their location (Odom/Netto) and submits corresponding reminders to carry out appropriate and timely disposal (Calzada); thus, one of ordinary skill in the art would be motivated to combine the references as this would allow the user to acquire information as well as receive reminders regarding available recycling services available at their location which would increase the rate of proper waste disposal (Calzada, para. [0002]). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 8, Odom in view of Netto and further in view of Calzada teaches the computer aided recycling method which submits reminders to the user regarding accessible disposal services. Calzada further teaches the method comprising: receiving, by the one or more processors, a request for receipt of a last-minute alert as a reminder of a scheduled disposal service, the alert triggered at a pre-determined distance proximity of a vehicle performing the scheduled disposal pick-up service (302, 604, para. [0049] [0051, Calzada teaches the method of submitting to the user upcoming events); and responsive to the vehicle performing the scheduled disposal pick-up service entering the pre-determined distance proximity, transmitting, by the one or more processors, the alert as a last-minute reminder of the scheduled disposal service (604, para. [0051], Calzada teaches that reminders corresponding to an individual event may be submitted to the user).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 14, Odom in view of Netto teaches the computer aided recycling program which informs the user of proper disposal techniques.
Odom in view of Netto does not teach the program for providing disposal service reminders. 
Calzada is also in the field of facilitating proper recycling techniques. Calzada teaches the program product comprising: program instructions to receive a request for receipt of a notification as a reminder of a scheduled disposal service (112, 114, para. [0034], Calzada teaches the method wherein user may receive specific reminders of recycling services), the notification triggered at a pre-determined temporal proximity of the scheduled disposal service (1206, 1208, para. [0050] [0075], Calzada teaches transmission of notifications to a user relevant to their location); and responsive to occurrence of the pre-determined temporal proximity, program instructions to transmit the notification as a reminder of the scheduled disposal service (para. [0053], Calzada teaches that different reminders may be transmitted to the device).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 15, Odom in view of Netto and further in view of Calzada teaches the computer aided recycling method which submits reminders to the user regarding accessible disposal services. Calzada further teaches the program product comprising: program instructions to receive a request for receipt of a last-minute alert as a reminder of a scheduled disposal service, the alert triggered at a pre-determined distance proximity of a vehicle performing the scheduled disposal pick-up service (302, 604, para. [0049] [0051, Calzada teaches the method of submitting to the user upcoming events); and responsive to the vehicle performing the scheduled disposal pick-up service entering the pre-determined distance proximity, program instructions to transmit the alert as a last-(604, para. [0051], Calzada teaches that reminders corresponding to an individual event may be submitted to the user).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 19, Odom in view of Netto teaches the computer aided recycling system which informs the user of proper disposal techniques.
Odom in view of Netto does not teach the system for providing disposal service reminders. 
Calzada is also in the field of facilitating proper recycling techniques. Calzada teaches the system comprising: program instructions to receive a request for receipt of a notification as a reminder of a scheduled disposal service (112, 114, para. [0034], Calzada teaches the method wherein user may receive specific reminders of recycling services), the notification triggered at a pre-determined temporal proximity of the scheduled disposal service (1206, 1208, para. [0050] [0075], Calzada teaches transmission of notifications to a user relevant to their location); and responsive to occurrence of the pre-determined temporal proximity, program instructions to transmit the notification as a reminder of the scheduled disposal service (para. [0053], Calzada teaches that different reminders may be transmitted to the device).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 20, Odom in view of Netto and further in view of Calzada teaches the computer aided recycling system which submits reminders to the user regarding accessible disposal services. Calzada further teaches the computer system comprising: program instructions to receive a request for receipt of a last-minute alert as a reminder of a scheduled disposal service, the alert (302, 604, para. [0049] [0051, Calzada teaches the method of submitting to the user upcoming events); and responsive to the vehicle performing the scheduled disposal pick-up service entering the pre-determined distance proximity, program instructions to transmit the alert as a last-minute reminder of the scheduled disposal service (604, para. [0051], Calzada teaches that reminders corresponding to an individual event may be submitted to the user).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Gates et al. (U.S. Pub. No. 2014/0379588 A1) teaches an intelligent method for waste management, including recording an image of the waste container, extracting content parameters, characterizing waste parameters, and routing a specific waste removal vehicle based on waste characterization. 
Murad et al. (U.S. Pub. No. 2020/0222949 A1) teaches a waste recognition software linked to an artificial intelligence feedback system which instructs the user with proper waste disposal. 
Chen (U.S. Pub. No. 2020/0372498 A1) teaches a method for facilitating waste removal by receiving event data associated with a recycling process and storing data related to the waste disposal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /NICOLAS JAMES BOYAJIAN/ Examiner, Art Unit 2664                                                                                                                                                                                                       

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664